UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
PAUL ANTHONY VASSEL, son of Vassel,
living man, Executor Ex Relatione
Paul Vassel,
                                         ORDER
       Plaintiff,
                                         17-CV-691(KAM)(RER)
-against-

FIRSTSTORM PROPERTIES 2, LLC;
FIRSTSTORM PARTNERS 2, LLC;
GREYSTONE BANK AKA GREYSTONE
MULTIUNIT, LLC & GREYSTONE COMPANY,
INC., TRUSTEE (TBD) AS TRUSTEE FOR
SECURITIZED TRUST (TBD) SERVICER
(TBD); MORTGAGE ELECTRONIC
REGISTRATION SYSTEM AKA “MERS”;
MICHAEL F. KING; PLAZA GARDENS REAL
ESTATE CORP.; WILLIAM MCDONALD;
MARK R. CASHMAN; ALBERT BASAL;
FARREL R. DONALD; STEPHEN SAMUEL
WEINGRAUB; DAVID GONGORA; JEFFREY
A. BODOFF; THE ABRAMSON LAW GROUP,
PLLC; OLD REPUBLIC NATIONAL TITLE
INSURANCE CO.; TRIMONT NATIONAL
REAL ESTATE ADVISORS; DOES 1-100,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

            The court assumes familiarity with the factual and

procedural history of this action.    As set forth more fully in

the prior orders of this court (see Order to Show Cause, ECF No.

25; April 19, 2017 Minute Entry and Order), and in the Mandate

issued by the Second Circuit on October 12, 2018 (“Mandate,” ECF

No. 52), pro se plaintiff Paul Anthony Vassel, son of Vassel,

living man, Executor Ex Relatione Paul Vassel (“Vassel”)
commenced this action against several defendants in connection

with a foreclosure proceeding initiated against him after he

defaulted on a mortgage.    This court dismissed Vassel’s

complaint as barred by both claim and issue preclusion, and

entered a filing injunction.

            The Second Circuit subsequently affirmed the dismissal

of Vassel’s complaint, but vacated, in part, the filing

injunction and remanded this action to this court with

instructions to enter a revised injunction.    (See generally

Mandate.)    This Order is issued in compliance with the Mandate

of the Second Circuit.

                             Injunction

IT IS HEREBY ORDERED:

            1)   Vassel, and any other individual or entity acting

or purporting to act on behalf of Vassel, are hereby ENJOINED

from commencing further lawsuits in the United States District

Court for the Eastern District of New York (i) relating to the

property located at 109-18 Merrick Boulevard, Jamaica, New York

(the “subject property”); (ii) relating to the commercial

mortgage on the subject property, the foreclosure on the

commercial mortgage on the subject property, and/or the sale of

the subject property; or (iii) against any person or entity

named as a defendant in the actions before this court assigned




                                  2
case numbers 10-CV-2356, 12-CV-5704, or 17-CV-691, 1 without first

obtaining leave of the United States District Court for the

Eastern District of New York in the manner set forth in this

Order;

            2)    Vassel, and any other individual or entity acting

or purporting to act on behalf of Vassel, are further ENJOINED

from commencing any action in the United States District Court

for the Eastern District of New York, or in a New York State

Court from which an action may be removed, against any person or

entity named as a defendant in the actions before this court and

assigned case numbers 10-CV-2356, 12-CV-5704, or 17-CV-691,

without first obtaining leave of the United States District

Court for the Eastern District of New York in the manner set

forth in this Order;

            3)    Vassel, and any other individual or entity acting

or purporting to act on behalf of Vassel, are further ENJOINED

from filing and serving any demands for information, writs, W-9,

1099, or other federal, state or local tax forms, and UCC forms,

concerning any named defendant or attorney in the 10-CV-2356

action, the 12-CV-5704 action, and the instant 17-CV-691 action;


1     Vassel also sought to remove to this court a state court holdover
proceeding in which Firststorm Properties 2, LLC, a named defendant in this
and other actions before this court, sought to evict a company affiliated
with Vassel from the premises at the foreclosed-upon property. (See Order
Remanding Action to State Court, Case No. 13-CV-987(KAM)(RER), ECF No. 4.)
This court remanded the action to state court shortly after Vassel filed the
Notice of Removal. (Id.)


                                      3
          4)     Vassel is ORDERED to vacate all notices of

pendency against the subject property and all UCC filings

against defendants and/or their counsel; and

          5)     Vassel, and any other individual or entity acting

or purporting to act on behalf of Vassel are further ORDERED to

attach a copy of this Order to any future claim, complaint, or

order to show cause filed in the United States District Court

for the Eastern District of New York, or in a New York State

Court from which an action may be removed against any person or

entity named as a defendant in the 10-CV-2356 action, the 12-CV-

5704 action, or the instant 17-CV-691 action.

          6)     To obtain leave of the court to commence an

action as required by this Order, Vassel, and any other

individual or entity acting or purporting to act on behalf of

Vassel, must adhere to the following procedure:

          a. First, the plaintiff must file a motion on the

               Miscellaneous docket of the United States District

               Court for the Eastern District of New York

               captioned, “Motion Pursuant to Court Order Seeking

               Leave to File.”

          b. Second, as Exhibit 1 to that motion the plaintiff

               must attach a copy of the proposed complaint.

          c. Third, as Exhibit 2 to that motion, the plaintiff

               must attach a copy of this Order.


                                  4
d. Fourth, and as Exhibit 3 to that motion, the

  plaintiff must attach either a declaration prepared

  pursuant to 28 U.S.C. § 1746 or a sworn affidavit

  certifying that the claim he wishes to present is a

  new claim that has never been raised by him in any

  court.

e. Fifth, and as Exhibit 4 to that motion, the

  plaintiff must identify, by listing the full

  caption, each and every action previously filed or

  caused to be filed by Vassel or on his behalf in any

  court against each and every defendant to the suit

  the plaintiff wishes to file.

f. Sixth, the plaintiff must attach as separate

  exhibits to the motion required by this paragraph 6

  a copy of each complaint he filed, or caused to be

  filed, or filed on his behalf in an action

  identified pursuant to paragraph   6(e), and a

  certified record of its disposition (i.e., the first

  such complaint and certified record of disposition

  must be attached as Exhibit 5, the next such

  complaint and certified record of disposition must

  be attached as Exhibit 6, and any further

  complaint(s) and certified record(s) of




                      5
               disposition(s) must also be attached, with exhibit

               numbering continuing as necessary).

          g. Seventh, the plaintiff must serve a copy of this

               Order on each defendant if and when leave to serve

               the complaint in the new case is granted.

          7)     Failure to comply with foregoing procedure in

paragraph 6 may be sufficient grounds for a court to deny any

motion for leave to file a new action made by Vassel, and by any

other individual or entity acting or purporting to act on behalf

of Vassel.

          8)     Further, the failure by Vassel, and by any other

individual or entity acting or purporting to act on behalf of

Vassel, to advise a court of this Order where Vassel, or any

other individual or entity acting or purporting to act on behalf

of Vassel, has filed a lawsuit that is subject to the terms of

this Order, or otherwise to comply with this Order, may be

considered by such court to be sufficient grounds to deny any

motion for leave to file an action and to sustain a motion to

dismiss such a lawsuit.




                                  6
          9)   Finally, violation of the injunction set forth in

this Order will very likely result in sanctions, which may

include a monetary penalty and/or contempt.

          The Clerk of Court is respectfully directed to mail a

copy of this Order to Vassel at his address of record, and to

note service on the docket.

SO ORDERED.

Dated:    October 23, 2018
          Brooklyn, New York

                               ___________/s/_______________
                               Hon. Kiyo A. Matsumoto
                               United States District Judge




                                 7
